—Appeal by plaintiff from an order and judgment (one paper) of the Supreme Court, Nassau County, entered September 25, 1978, which granted defendant’s motion for summary judgment, dismissed the complaint and awarded defendant judgment on its counterclaims for breach of contract and the reasonable value of services rendered. Order and judgment modified, on the law, by (1) adding to the first decretal paragraph thereof, immediately after the word "granted”, the following, "except as to the first and second counterclaims, as to which the motion is denied” and (2) deleting the third decretal paragraph thereof. As so modified, order and judgment affirmed, without costs or disbursements. The existing order of preclusion does not relieve defendant of its obligation to establish a prima facie case on its counterclaims, and does not preclude plaintiff from asserting defenses to the counterclaims. Hopkins, J. P., Suozzi, Cohalan and Margett, JJ., concur.